Suozzi, J. P., concurs in the result, with the following memorandum:
The majority holds that section 101-bbb of the Alcoholic Beverage Control Law falls within the scope of the Twenty-first Amendment to the United States Constitution and constitutes State action which does not conflict with the Sherman Antitrust Act. In so holding, the majority relies upon a prior decision of this court (Matter of Theodore Polon, Inc. v State Liq. Auth., 59 AD2d 946). I concur in the result reached by the majority solely on constraint of Polon. However, it is my view that section 101-bbb of the Alcoholic Beverage Control Law is violative of the Sherman Antitrust Act and, in that regard, I agree with the well-reasoned opinion of the Supreme Court of California in Rice v Alcoholic Beverage Control Appeals Bd. (146 Cal Rptr 585), which struck down a statute virtually identical to the one at bar as violative of the Sherman Antitrust Act.